Respondent, claiming to be a stockholder, director, manager and employee of the Buffalo-Idaho Mining *Page 214 
Company, Inc., on October 4, 1932, while working with one William Stilwell in a drift of the Gold King Number One Mine, owned by the Buffalo-Idaho Mining Company, Inc., was seriously injured by a blast. The extent and permanency of his injuries are not in controversy. After spending approximately two weeks in the hospital respondent, as an employee, gave notice to himself, as manager of the Buffalo-Idaho Mining Company, Inc., of his injury and claimed compensation therefor. On October 22, 1932, respondent, as manager of the mining company, sent a report to the State Insurance Fund that himself, as claimant, was at the date of the injury an employee of the mining company. Respondent on March 27, 1933, filed with the Industrial Accident Board an application for hearing and an award under the Workmen's Compensation Act. The State Insurance Fund appeared at the hearing in its own behalf and in behalf of the mining company and a joint answer was entered denying every allegation of respondent's application. The Industrial Accident Board made the following, among other, findings:
"Because of claimant's attitude on the witness stand and his manner of testifying and his contradictory statements and because of his failure to produce corroborative evidence, which was available if any existed, and because all the record evidence made by himself prior to his injury does not sustain the fact that he was on the 4th day of October, 1932, an employee of the Buffalo-Idaho Mining Company, Inc., or operating the mine in which he was injured on behalf of or for the Buffalo-Idaho Mining Company, Inc., and because of his interest in the matter, the members do not feel that claimant has sustained the burden of proof, and it is found that the claimant's injuries were not the result of an accident arising out of and in the course of his employment with the defendant, Buffalo-Idaho Mining Company, Inc."
The claim for compensation was denied and the application dismissed by the board, and an appeal was taken to *Page 215 
the district court. At the hearing before the district court said court set aside the order of the Industrial Accident Board as being contrary to the evidence and contrary to law and remanded the cause to the Industrial Accident Board for further proceedings.
Upon entry of the order of the Industrial Accident Board, denying compensation and dismissing respondent's application, respondent filed a claim for review and thereafter and prior to the taking of any action upon respondent's claim for review by the board he appealed to the district court from the board's order denying compensation. The point is sought to be made that the order appealed from would not become final until after the board acted upon respondent's claim for review and therefore that the appeal was prematurely taken and the judgment of the district court was therefore erroneous and invalid. I. C. A., sec. 43-1403, provides that "the board may hear" the application for compensation, or the board may "assign it for hearing by a member of the board." Under the provisions of I. C. A., sec. 43-1404, "If the matter has been assigned for hearing by a member, and a claim for review is not filed by any party to the proceeding within thirty days after his decision is filed, the member's decision shall be the decision of the board." I. C. A., sec. 43-1406, provides:
"If a claim for review is filed, as provided in section43-1404, the board shall hear the parties and may hear the evidence in regard to any, or all matters pertinent thereto, and may revise the decision of the member in whole or in part, or may refer the matter back to the member for further findings of fact and shall file its decision with the records of the proceedings and notify the parties thereof. Neither party shall, as a matter of right be entitled to a second hearing upon any question of fact."
I. C. A., sec. 43-1408, provides:
"An award of the board in the absence of fraud, shall be final and conclusive between the parties, except as provided in section 43-1407, unless within thirty days after *Page 216 
a copy has been sent to the parties, either party appeals to the district court. . . . ."
In the instant case the findings recite that the "matter came on regularly for hearing . . . . before the Industrial Accident Board of the State of Idaho"; and do not recite that it was before a member of the board, and it might be here observed that the record discloses that the following stipulation, in harmony with the statute, was entered into, namely:
"Mr. Suppiger: Gentlemen, there are only two members of the Board present. May it be stipulated that in case the two members hearing the matter cannot agree upon a decision that the third member, whoever he may be, may read the transcript of the evidence and participate in the decision to the same effect as if he were personally present at the hearing?
"Mr. Campbell: It is so stipulated on the part of the applicant.
"Mr. O'Malley: Yes."
The statute is silent as to any necessity or right to file a claim for review where the hearing is before the board. Since the statute only provides for the filing of a claim for review where the matter is heard by a member, and does not provide for a claim for review when heard by the board, it would seem to follow that the decision of the board is a final decision from which an appeal lies to the district court and which must be taken within thirty days after a copy thereof has been sent to the parties.
It is contended that the trial court is without authority to send a matter back to the board for the entry of an award in conformity with the conclusions of the court when different than the award made by the board. Where an award is made by the board the district court may enter an independent judgment. (Ybaibarriaga v. Farmer, 39 Idaho 361, 228 P. 227; Jenkins v.Boise Payette Lumber Co., 49 Idaho 24, 287 P. 202.) Where no award is made by the board and the evidence is insufficient to sustain *Page 217 
the findings of the board adverse to the claimant, but the evidence is sufficient to sustain findings and an award in favor of the claimant and sufficient to entitle him to recover compensation, the trial court may remand the case to the board with instructions to enter up an award in favor of claimant. (Brady v. Place, 41 Idaho 747, 242 P. 314; In re Larson,48 Idaho 136, 279 P. 1087.) The findings of the board, if supported by sufficient competent evidence, are binding upon the courts, but if the evidence does not support a finding or findings, a question of law is presented for determination by the courts. (Jenkins v. Boise Payette Lumber Co., supra;Burchett v. Anaconda Copper Min. Co., 48 Idaho 524,283 Pac. 515; In re Larson, supra; Hillhouse v. Bonner County, 46 Idaho 730,271 P. 459.) It is within the province of the court to set aside findings unsupported by competent and substantial evidence. (In re Larson, supra.)
The board erred in considering that corroborating evidence was necessary; hence, the question is not whether there is corroborating evidence, but whether there is sufficient competent evidence to establish respondent's claim for compensation.
The judgment of the district court is therefore reversed and the cause is remanded to said court, with instructions to remand the case to the Industrial Accident Board, with instructions to take additional evidence, which appears to be available (In re Bones, 48 Idaho 94, 280 P. 226, on petition for rehearing, Feuling v. Farmers' Co-op. Ditch Co., 54 Idaho 326,31 P.2d 683), in order to establish whether or not, on the 4th day of October, 1932, respondent was employed as a laborer by the Buffalo-Idaho Mining Company, Inc., at the time the injury was sustained.
Givens, C.J., and Wernette, J., concur.
Holden, J., concurs in the conclusion reached. *Page 218